—In an action, inter alia, to recover damages for conversion, the defendants appeal from an order of the Supreme Court, Queens County (Berke, J.), dated January 29, 1998, which denied their motion, inter alia, to dismiss the complaint pursuant to CPLR 3211 (a) (4).Ordered that the order is reversed, on the law and the facts, with costs, the motion is granted, and the complaint is dismissed.The record demonstrates that there is an identity of issues and parties between this action and a corporate dissolution proceeding previously commenced in Westchester County. Moreover, the plaintiff, Albert A. Jurón, and the defendant Edward S. Minzner stipulated to have all issues regarding their respective financial interests in their former law firm resolved in the dissolution proceeding. Under these circumstances, any perceived inequity in the continued distribution of the assets of the former law firm must be raised and addressed in the context of the Westchester County proceeding. Therefore, the Supreme Court, Queens County, should have granted the *587defendants’ motion to dismiss the complaint in this action. Sullivan, J. P., Krausman, Florio and Smith, JJ., concur.